El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El Tribunal Superior, Sala de San Juan, dictaminó que la causa de pedir de los querellantes estaba prescrita. Acor-damos revisar la sentencia que así lo determinó. Confirma-mos resolviendo que el término de tres años establecido en el Art. 32 de la Ley de Salario Mínimo, la Núm. 96 de junio de 1956, 29 L.P.R.A. sec. 246d(a), es uno de caducidad.(1) La querella se había radicado el 13 de mayo de 1964. Los querellantes dejaron de prestar servicios para el patrono en o antes del 13 de mayo de 1961. Dictamos sentencia desesti-mando la querella por haber caducado la acción. Al resolver expresamos que “[e]llo es así porque como el año debe repu-tarse que consta de 365 días — interpretación que adoptamos en relación con la computación de términos de prescripción en Ortiz v. Am. Railroad Co., 62 D.P.R. 181, 186 (1943), ratificado en Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346 (1946) y Escalera v. Andino, 76 D.P.R. 268 (1954) — y siendo bisiesto el año 1964, el término expiró en 12 de mayo de este último.”
Esta sentencia tiene fecha de 11 de marzo de 1965. Cinco meses después, el 11 de agosto, la representación de los que-rellantes radicó una moción ante este Tribunal exponiendo que de acuerdo con lo resuelto en Escalera v. Andino, 76 *138D.P.R. 268 (1954), la acción de los querellantes no había caducado. Precisamente en Andino expresamos que “[p] ar-tiendo de la última disposición del artículo 8 de nuestro Código Civil, en cuanto a que si los meses comprendidos dentro del término son determinables como unidades inde-pendientes, se computarán por los días que respectivamente tengan, y considerando la aplicación del cuadrienio grego-riano a nuestro pueblo para los años bisiestos, adoptamos como regla local que el año legal será de 365 días si no resulta año bisiesto y de 366 días si resulta el mes de febrero del año bisiesto comprendido dentro del término.” Estando el mes de febrero del año 1964 comprendido dentro del tér-mino de tres años que tenían los querellantes a partir del 13 de mayo de 1961, fecha en que cesaron de prestar servi-cios, para , radicar su reclamación la acción radicada el 13 de mayo de 1964 estaba en tiempo.
La moción del 11 de agosto de 1965 fue radicada ampa-rándose en las disposiciones de la Regla 49.2 de las de Proce-dimiento Civil de 1958. Al resolverla estimamos “la misma como una moción para que se deje sin efecto la sentencia radicada ante el Tribunal Superior y como una solicitud a los fines de que este Tribunal conceda permiso al tribunal recurrido para que bajo la Regla 49.2 conceda un remedio que es inconsistente con el mandato remitido en 25 de marzo de 1965 y visto lo resuelto en Escalera v. Andino, 76 D.P.R. 268, se accede a lo solicitado y se autoriza al Tribunal Superior, Sala de San Juan, para que considere en los méritos el planteamiento de dicha moción de 11 de agosto, la cual se desglosará y remitirá a dicho Tribunal para que se radi-que por la Secretaría con la misma fecha en que se presentó ante este Tribunal.”
Considerada la cuestión por el Tribunal Superior, Sala de San Juan, con fecha 4 de marzo de 1966, concluyó que tomando en consideración la norma establecida en Escalera la querella fue radicada dentro del término de tres años *139establecido por la ley. Recurrió el patrono de esta resolución. Apunta varios fundamentos para-atacar el poder del Tribunal Superior para dejar sin efecto nuestra sentencia de 11 de marzo de 1965. Todos son frívolos menos uno, pero la conclusión a que hemos llegado al efecto de cómo debe dis-ponerse de este recurso hace innecesaria su consideración. Nos referimos al que levanta la cuestión de que habiéndose tramitado la acción por el procedimiento especial establecido por la Ley Núm. 2 de 17 de octubre de 1961, es incompatible la aplicación de la Regla 49.2 (2) en toda su extensión por *140estar en conflicto con el carácter sumario del procedimiento para la reclamación de salarios. Es innecesario discutirlo ya que la resolución de 14 de diciembre de 1965 constituye la “ley del caso”. En la referida resolución dispusimos de la moción radicada por los querellantes al amparo de la Regla 49.2 aplicada en toda su extensión. Al disponer de la misma admitimos su aplicabilidad y concedimos permiso para que el tribunal de instancia conociera de la moción, visto lo resuelto en Escalera v. Andino, supra, referente a cómo se computan los años cuando cae uno bisiesto dentro de un término. Esa resolución efectivamente constituye la “ley del caso”. Es reconocida generalmente la norma de que las determinaciones de un tribunal apelativo constituyen la “ley del caso” en todas aquellas cuestiones consideradas y decididas y generalmente obligan tanto al tribunal de instan-cia como al que las dictó si el caso vuelve a su consideración. Decimos generalmente, ya que se reconoce que “cuando un tribunal se convence de que la ley del caso establecida es errónea y que podría causar una grave injusticia, debe de tener el poder de aplicar una norma de derecho diferente con el propó-sito de resolver el caso que tiene ante su consideración en una forma justa.” IB Moore, Federal Practice, Secs. 404 [1], 405 (2da. ed. 1965). Evidentemente esa no es la situación en este caso. Aquí la justicia es aplicar la “ley del caso”. Estado v. Ocean Park Development Corp., 79 D.P.R. 158, 173 (1956); Tartak v. Tribl. de Distrito, 74 D.P.R. 862-872 (1953); Fernstein v. McGuire, 312 S.W.2d 20 (Mo. 1958); Hall v. First Nat. Bank of Atlanta, 81 S.E.2d 522 (Ga. 1954); Chamberlain Co. v. Allis-Chalmers Mfg. Co., 170 P.2d 85 (Cal. 1946). En City of Hastings v. Foxworthy, 63 N.W. *141955 (Neb. 1895), se hace un relato del desarrollo histórico de la doctrina. Ver además el estudio que aparece en IB Moore, Federal Practice, supra, y que comienza en la pág. 401, Law of the Case, 5 Stan. L. Rev. 751 (1953). La doc-trina de la “ley del caso” es una manifestación necesaria y conveniente del principio reconocido de que las adjudica-ciones deben tener fin.

Procede por lo expuesto anular el auto expedido y devol-ver el caso para la vista de la querella.


Pero véase la Ley Núm. 106 de 6 de junio de 1967.


Dispone la Regia 49.2 de las de Procedimiento Civil de 1968:
“Mediante moción y bajo aquellas condiciones que sean justas, el tribunal podrá relevar a una parte o a su representante legal de una sentencia, orden o procedimiento por las siguientes razones:
“(1) Error, inadvertencia, sorpresa, o negligencia excusable;
“(2) Descubrimiento de evidencia esencial que, a pesar de una debida diligencia, no pudo haber sido descubierta a tiempo para solicitar un nuevo juicio de acuerdo con la Regla 48;
“(3) Fraude (incluyendo el que hasta ahora se ha denominado intrín-seco y también el llamado extrínseco), falsa representación u otra con-ducta impropia de una parte adversa;
“ (4) Nulidad de la sentencia;
“(5) La sentencia ha sido satisfecha, renunciada o se ha cumplido con ella, o la sentencia anterior en que se fundaba ha sido revocada o de otro modo dejada sin efecto, o no sería equitativo que la sentencia continuara en vigor; o
“(6) Cualquier otra razón que justifique la concesión de un remedio contra los efectos de una sentencia.
“Las disposiciones de esta regla no serán aplicables a las sentencias dictadas en pleitos de divorcio, a menos que la moción se funde en las razones (3) ó (4). La moción se presentará dentro de un término razo-nable, pero en ningún caso después de transcurridos seis meses de haberse registrado la sentencia u orden o haberse llevado a cabo el pro-cedimiento. Una moción bajo esta Regla 49.2 no afectará la finalidad de una sentencia, ni suspenderá sus efectos. Esta regla no limita el poder del tribunal para (a) conocer de un pleito independiente con el propósito de relevar a una parte de una sentencia, orden o procedimiento; (b) con-ceder un remedio a una parte que en realidad no hubiere sido emplazada; y (c) dejar sin efecto una sentencia por motivo de fraude al tribunal.
“Mientras esté pendiente una apelación de una sentencia, el tribunal apelado no podrá conceder ningún remedio bajo esta Regla 49.2, a menos que sea con el permiso del tribunal de apelación. Una vez que el tribunal de apelación dicte sentencia, no podrá concederse ningún remedio bajo esta Regla 49.2 que sea inconsistente con el mandato, a menos que se obtenga *140previamente permiso para ello del tribunal de apelación. En ambos- casos, la moción de relevo deberá siempre presentarse ante el tribunal apelado dentro del término antes señalado, y si éste determina que estaría dis-puesto a conceder el remedio, se acudirá entonces ante el tribunal de apelación en solicitud del referido permiso.”